DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastening member in claim 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "optionally" in line 9.  It is unclear if the limitation after the word “optionally” is actually required to meet the claim language or if the limitation is merely setting forth a preferred embodiment.
Claim 1 recites the limitation "the longitudinal direction" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 depend upon claim 1 and do not fix its deficiencies and are therefore also rejected. 
Claim 6 recites the limitation "preferably" in line 2.  It is unclear if the limitation after the word “preferably” are actually required to meet the stated claims or if the limitation is merely setting forth a preferred embodiment.
Claim 10 recites the limitation "optionally" in line 8.  It is unclear if the limitation after the word “optionally” is actually required to meet the claim language or if the limitation is merely setting forth a preferred embodiment.
Claims 11 and 12 depend upon claim 10 and do not fix its deficiency and are therefore also rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruso (US 2017/0022968).
Regarding claim 1, Caruso teaches a root end structure (Fig 18) of a wind turbine blade (16), the root end structure extending from a blade root (30) into a root end portion (32) of a blade shell (21) formed by at least one blade part having an inner surface (40), an outer surface (Fig 2) and at least one blade joint edge (see annotated Fig 18 below), the root end structure comprises a plurality of fastening members (48) distributed along the root end of said at least one blade part in a circumference direction (Fig 18), each fastening member has a first inner surface (Fig 10), a first outer surface (Fig 10) and opposite facing first side surfaces (Fig 10) each extending in the longitudinal direction (Fig 10), wherein a second pultruded element (portion of 46 on the blade joint side of outermost fastening member) is arranged between an outermost 

    PNG
    media_image1.png
    693
    799
    media_image1.png
    Greyscale

Regarding claim 2, Caruso teaches that said transition portion forms a transitional contact surface (Fig 18, portion contacting layers of 40) contacting the inner layers, wherein said transitional contact surface forms at least a part of the second inner surface (Fig 18).
Regarding claim 3, Caruso teaches said transitional contact surface further forms at least a part of said one side second side surface (Fig 18).
Regarding clam 6, Caruso teaches the transition portion has a curved surface profile (Fig 18).
Regarding claim 7, Caruso teaches that the transition portion extends along partly or fully along a length of the second pultruded element (Figs 10 and 18).
Regarding claim 9, Caruso teaches a wind turbine blade (16), the wind turbine blade extending from a blade root (30) to a tip end (34) in a longitudinal direction (Fig 2) and further from a leading edge (26) to a trailing edge (28) in a chordwise direction (Fig 2), the wind turbine blade comprising a blade shell (21) formed by at least two blade parts (Fig 18, shows one half, and Fig 2 shows the whole) each having an inner surface (40) and an outer surface (Fig 2), wherein said at least two blade parts are connected along at least one blade joint interface in the longitudinal direction (Fig 18), each blade joint interface is defined by a first joint edge (Fig 18) of one blade part and a second joint edge (Fig 18) of another blade part, characterised in that said at least two blade parts comprises a root end structure configured according to claim 1 (see above rejection).
Regarding claim 10, Caruso teaches a method of manufacturing a wind turbine blade (16), comprising the steps of: 
laying up a number of outer layers (42) of a fibre material (Col 6, lines 21-37) along a blade mould surface (Fig 18) 
providing a plurality of fastening members (48) configured to mount the wind turbine blade to a rotor hub interface or a pitch bearing unit (Fig 1), 
positioning said fastening members relative to said outer layers at a root end (30) of said wind turbine blade (Fig 18), 
positioning a second pultruded element (portion of 46 on the blade joint side of outermost fastening member) between an outermost fastening member 
further laying up a number of inner layers (layers of 40) of a fibre material (Col 6, lines 21-37) along said first and second pultruded elements (Fig 18) and said fastening members to form a root end structure (Fig 18), 
enclosing at least the root end structure  via a vacuum bag material (Col 8 lines 30-44), 
- introducing resin into said fibre material (Col 8 lines 30-44), 
curing said resin to form a cured blade part (Col 6 line 57 – Col 7 line 2), characterised in that the inner layers extends over a transitional contact surface (Fig 18, portion contacting layers of 40) of the second pultruded element and further along a mould edge surface during the lay-up (Fig 18).
Regarding claim 11, Caruso teaches  that the inner layers further extends over a portion of the outermost fastening member (Fig 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso.
Regarding claim 8, Caruso does not explicitly set forth that second pultruded element comprises a first sub-piece and at least one second sub-piece arranged relative to the first sub-piece, wherein said first sub-piece and said at least one second sub-piece extend in the longitudinal direction.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have that second pultruded element comprises a first sub-piece and at least one second sub-piece arranged relative to the first sub-piece, wherein said first sub-piece and said at least one second sub-piece extend in the longitudinal direction, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179, MPEP 2144.04(V)(C).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso in view of Klitgaard (US 2017/0051718).
Caruso does not explicitly set forth that excess fibre material of at least the inner layers are trimmed off in a post lay-up step or in a post- moulding step.
	Klitgaard teaches that it is well known in the art to trim excess fibre material in the post processing steps ([0024]).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Caruso with the teachings of Klitgaard to have that excess fibre material of at least the inner layers are trimmed off in a post lay-up step or in a post- moulding step, due to using a known technique of Klitgaard to improve a similar process of Caruso.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  both claims 4 and 5 set forth very specific geometry for the shape of the pultruded element.  While Caruso is the closest piece of prior art, Caruso does not teach nor suggests the specific geometry required by the limitations in claims 4 and 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745